Citation Nr: 1727943	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-26 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for an upper back disability. 

6.  Entitlement to service connection for right Achilles tendonitis. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for a lumbar spine disability. 

9.  Entitlement to service connection for a left foot disability. 

10.  Entitlement to an effective date earlier than October 27, 2011, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Laughlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975, with additional service in the Army National Guard until January 1981.

These matters come before the Board of Veterans' Appeals (Board) from June 2009, July 2009, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015 the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), for additional evidentiary development.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the proceeding is associated with the record.
The issues of entitlement to service connection for a bilateral hand disability, a right knee disability, an upper back disability, right Achilles tendonitis, a left knee disability, a lumbar spine disability, a left foot disability, and entitlement to an effective date earlier than October 27, 2011, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a November 2016 statement, the Veteran withdrew his appeal pertaining to the claims entitlement to service connection for a heart disability and a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2016 statement, the Veteran withdrew his appeal pertaining to the claims entitlement to service connection for a heart disability and a right shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Entitlement to service connection for a right shoulder disability is dismissed. 

Entitlement to service connection for a heart disability is dismissed. 


REMAND

In July 2015, the Board remanded the issues of entitlement to service connection for a bilateral hand disability, a right knee disability, an upper back disability, right Achilles tendonitis, a left knee disability, a lumbar spine disability, a left foot disability, and entitlement to an effective date earlier than October 27, 2011, for the award of a TDIU to schedule a Board hearing, obtain outstanding treatment records, and to afford the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities.  Upon completion of the requested development, the AOJ was directed to readjudicate the claims and to issue a supplemental statement of the case for any claims that were denied.  The AOJ did not readjudicate the Veteran's claims or issue a supplemental statement of the case.  Therefore, a remand is warranted for the issuance of a supplemental statement of the case in accordance with the Board's July 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues of entitlement to service connection for a bilateral hand disability, a right knee disability, an upper back disability, right Achilles tendonitis, a left knee disability, a lumbar spine disability, a left foot disability, and entitlement to an effective date earlier than October 27, 2011, for the award of a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


